       Case 1:18-cv-00113-HCN-PMW Document 58 Filed 12/23/19 Page 1 of 4




Walter A. Romney, Jr. (#7975)
Katherine E. Pepin (#16925)
CLYDE SNOW & SESSIONS, P.C.
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2216
Telephone: (801) 322-2516
Email: war@clydesnow.com
       kep@clydesnow.com

Attorneys for Giles Witherspoon-Boyd


                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  LYNDA PIPKIN, JANICE LEGLER,
  ROBERT MCENTEE, and ELIZABETH                   RESPONSE TO PLAINTIFFS’ SHORT
  CARLIN,                                          FORM DISCOVERY MOTION TO
                                                    COMPEL DEFENDANT GILES
            Plaintiffs,                            WITHERSPOON’S RESPONSES TO
                                                 PLAINTIFFS’ DISCOVERY REQUESTS
  v.

  DARYL ACUMEN and GILES                                    Case No. 1:18-CV-00113-RJS
  WITHERSPOON,
                                                              Judge Howard C. Nielson
            Defendants.                                    Magistrate Judge Paul M. Warner



         In Plaintiffs’ Short Form Discovery Motion to Compel Defendant Giles Witherspoon’s

Responses to Plaintiff’s Discovery Requests (the “Short Form Motion”), Plaintiffs contend that

they are entitled to discovery of highly sensitive and confidential information regarding Giles

Witherspoon-Boyd’s (“Witherspoon-Boyd”) net worth and financial condition merely because

they have requested punitive damages in their complaint.



{01622249-3 }
       Case 1:18-cv-00113-HCN-PMW Document 58 Filed 12/23/19 Page 2 of 4




         However, Plaintiffs are not entitled to this information because they have failed to attempt

to establish a prima facie case on the issue of punitive damages. See James v. Heuberger Motors,

Inc., 2011 WL 334473, at * 3 (D. Colo. Jan 28, 2011) (holding that “it is most appropriate to allow

discovery of financial information upon a prima facie showing that a plaintiff will be entitled to

punitive damages should he or she succeed on the merits of his or her claim.”).

         It is clear that punitive damages are limited to cases where the defendant’s conduct is

outrageous, owing to gross negligence, demonstrates a willful, wanton, and reckless indifference

for the rights of others, or demonstrates “behavior even more deplorable.” See Exxon Shipping Co.

v. Baker, 554 U.S. 471, 493 (2008). In this case, Plaintiffs have failed to even allege in their

Amended Complaint, let alone sufficiently establish, that Witherspoon-Boyd’s conduct rises to the

level of conduct that warrants punitive damages. Therefore, Plaintiffs are not entitled to discovery

of Witherspoon-Boyd’s net worth and financial condition.

         Moreover, Plaintiffs’ requests regarding Witherspoon-Boyd’s financial condition and net

worth are unduly burdensome and overly broad. The disputed interrogatories and document

requests failed to define the word “current”, and thus failed to provide an actual limit as to time

and scope of the requests. See Exhibit B to the Short Form Motion. In addition, Plaintiffs requested

“any and all documents” that fully demonstrate Witherspoon-Boyd’s current net worth. See id.

This request is overbroad and unnecessary to determine Witherspoon-Boyd’s present financial

condition. Witherspoon-Boyd is an individual and not a corporation. As such, any information

pertaining to his financial condition and net worth can be obtained through simple questions to

Witherspoon-Boyd about his current financial status at trial, if necessary, once the Court has

determined that punitive damages are appropriate. Until that point, such requests seek only to



{01622249-3 }
       Case 1:18-cv-00113-HCN-PMW Document 58 Filed 12/23/19 Page 3 of 4




harass and embarrass Witherspoon-Boyd. Discovery of “any and all” documents that demonstrate

Witherspoon-Boyd’s net worth is unduly burdensome and unnecessary.

         Based upon the foregoing, Plaintiffs’ are not entitled to information regarding

Witherspoon-Boyd’s financial condition and net worth. Therefore, Plaintiffs’ Short Form Motion

should be denied.

         DATED this 23rd day of December, 2019.

                                                  CLYDE SNOW & SESSIONS

                                                  /s/ Walter A. Romney, Jr.
                                                  Walter A. Romney, Jr.
                                                  Katherine E. Pepin
                                                  Attorneys for Defendant Giles Witherspoon-
                                                  Boyd




{01622249-3 }
       Case 1:18-cv-00113-HCN-PMW Document 58 Filed 12/23/19 Page 4 of 4




                                CERTIFICATE OF SERVICE
         I hereby certify that on the 23rd day of December, 2019, a true and correct copy of the

foregoing RESPONSE TO PLAINTIFFS’ SHORT FORM DISCOVERY MOTION TO

COMPEL DEFENDANT GILES WITHERSPOON’S RESPONSES TO PLAINTIFFS’

DISCOVERY REQUESTS was sent via E-Mail to the following:


         Seth D. Needs
         UTAH ADVOCACY GROUP
         10808 S. River Front Parkway, Suite 3088
         South Jordan, UT 84095
         Attorneys for Plaintiffs

         Todd Weiler
         CHRISTENSEN & JENSEN, P.C.
         257 East 200 South, Suite 1100
         Salt Lake City, Utah 84111
         Attorneys for Defendant Daryl Acumen



                                                    /s/ Marsha Mann




{01622249-3 }
